                           Case 20-21394-jra     Doc 41     Filed 09/20/20        Page 1 of 1


                                  UNITED STATES BANKRUPTCY COURT
                                            Northern District of Indiana
                                                Hammond Division
In Re: Debtor(s) (name(s) and address)                     )
John Mileusnic                                             )
aka John Louis Mileusnic                                   )
xxx−xx−1703                                                ) Case Number: 20−21394−jra
325 Plum Creek Drive                                       )
Schererville, IN 46375                                     )
                                                           )
                                                           )
                                                           )
                                                           )
                                                           ) Chapter: 7
                                                           )
                                                           )
                                                           )
                                                           )
                                                           )
                                                           )




                                         NOTICE OF DOCKET ENTRY
On September 20, 2020 , the following entry was made on the docket in this case:

         Docket Entry: Hearing held 9/18/20(related document(s)16 Motion to Dismiss Case filed by Nancy
         J. Gargula). APPEARANCES: Attorney Mouratides on behalf of Trustee, Attorney Prokop on
         behalf of UST and debtor appears. By agreement of the parties, this matter is reset for Telephonic
         Final hearing October 23, 2020 at 10:30 a.m. SO ORDERED. (kdr)




                                                                         Christopher M. DeToro
                                                                         Clerk, United States Bankruptcy Court
                                                                         5400 Federal Plaza
                                                                         Hammond, Indiana 46320




                                                                                                     Document No. 41 − 16
